USDC IN/ND case 2:20-cv-00240-PPS-JEM document 9 filed 09/14/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 LARRY COCHRAN,

               Plaintiff,

                      v.                          CAUSE NO. 2:20CV240-PPS/JEM

 DAVID J. NOZICK, et al.,

               Defendants.

                                 OPINION AND ORDER

      Larry Cochran, a prisoner without a lawyer, filed a motion to reconsider the

order dismissing his case. In the complaint, Cochran asserts that his constitutional

rights were violated in connection with his federal conviction and sentencing in United

States v. Cochran, 2:06CR114 (N.D. Ind. filed July 20, 2005), and requested monetary

damages and a declaratory judgment. ECF 1. At the screening stage, I dismissed this

case under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), which held that, “in order to

recover damages for allegedly unconstitutional conviction or imprisonment, or for other

harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such a determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.” ECF 5.

      In the motion to reconsider, Cochran concedes that Heck barred his request for

damages but maintains that it does not bar his request for a declaratory judgment
USDC IN/ND case 2:20-cv-00240-PPS-JEM document 9 filed 09/14/20 page 2 of 3


reflecting that his criminal conviction was unconstitutional. In Heck, the Supreme Court

of the United States reached its holding after considering the need for finality and

consistency in judicial resolutions and finding that collateral attacks on convictions and

sentences in federal court should be confined to habeas actions. Id. at 484-86. Though

Heck did not involve a request for a declaratory judgment, similar reasoning extends to

such a request. See Baldwin v. Raemisch, 2019 WL 316746, at *3 (W.D. Wis. 2019); Turner

v. County of Cook, 2005 WL 3299822, at *10 (N.D. Ill. 2005); Jones v. Watkins, 945 F.Supp.

1143, 1150-51 (N.D. Ill. 1996) (“[A plaintiff] cannot seek to accomplish by a section 1983

declaratory judgment what he must accomplish solely through a writ of habeas

corpus.”). Civil rights claims “must yield to the more specific federal habeas statute,

with its attendant procedural and exhaustion requirements, where an inmate seeks

injunctive relief challenging the fact of his conviction or the duration of his sentence.”

Nelson v. Campbell, 541 U.S. 637, 643 (2004), citing Preiser v. Rodriquez, 411 U.S. 475, 489

(1973).

          In his underlying criminal case, 2:06CR114-JTM, Cochran attempted a direct

appeal, various motions such as to nullify the judgment and for relief from judgment, a

petition for a writ of mandamus, a motion to vacate under 28 U.S.C. §2255, an appeal

from the denial of that, at least one successive (and unsuccessful) §2255 motion, a

“petition for writ of audita querela,” further appeals and more. The catalogue goes on

and on, and is well summarized in Judge James T. Moody’s Opinion and Order of

September 6, 2018 [Cause No. 2:06CR114, DE 532], addressing one batch of Cochran’s




                                              2
USDC IN/ND case 2:20-cv-00240-PPS-JEM document 9 filed 09/14/20 page 3 of 3


motions challenging his sentence. In an Order issued February 4, 2016, the Court of

Appeals gave a warning:

       More than six years ago, we affirmed Larry Cochran’s conviction and 405-month
       prison sentence for possessing with intent to distribute crack cocaine…Since
       then, Cochran has pursued multiple collateral challenges to his sentence, and we
       have warned him that more of the same could result in sanctions…Despite that
       warning, however, Cochran filed yet another attack on his sentence….

[Cause No. 2:06CR114, DE 473-2 at 1-2.] Cochran was later sanctioned $500 and until he

paid it was a restricted filer unable to file new civil actions in any court within the

circuit. [DE 481 at 1.] Correctly foreseeing the future, the court “also warn[ed] Cochran

that cases such as this one are subject to dismissal in the district court as unauthorized

collateral attacks.” [DE 473-2 at 3.] To the extent Cochran’s complaint in this matter

seeks a declaratory judgment that his civil rights were violated by his prosecution in

Cause No. 2:06CR114 and that he was convicted of a non-existent offense, his complaint

is an unauthorized collateral attack and was properly dismissed in its entirety.

       ACCORDINGLY:

       The court DENIES Larry Cochran’s motion to reconsider (ECF 8).

       SO ORDERED on September 14, 2020.

                                                    /s/ Philip P. Simon
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
